HENRIOD, Justice
(dissenting).
I concur with Mr. Justice WADE’S dissent. The money was paid to Mrs. Clark only because of the insurance policy terms. It was paid on the contingency of death. It was a contract that in consideration of a premium paid, the promisor would pay a sum certain to Mrs. Clark if Mr. Clark died before receiving the full amount payable thereunder. Why such a contract should be construed to exclude the payments to Mrs. Clark from the phrase “proceeds of life insurance” but otherwise under the terms of a standard term life policy is something difficult to understand, particularly where such a contract should be construed in a light most favorable to the taxpayer. In my opinion “life insurance” is and should be construed as life insurance if it calls for payments to a specified beneficiary based on the fact of life’s continuance or its termination.
I believe the main opinion may be looking at this matter from a standpoint of “risk” only, i. e., that if there be a risk any proceeds going to a named beneficiary upon the contingency of the death of another are “proceeds of life insurance,” but lacking such risk the same kind of proceeds to the same kind of beneficiary based on the same kind of consideration and the same contingency of death are not. Risk should have nothing to do with our issue. Contractual principles should govern. So far as they do, the terms relating to the real party in interest, the beneficiary, are identical. A policyholder pays a premium for a promise to pay a named beneficiary when the assured dies. It seems to me that to construe statutes that at best are not too articulate to require a widow to pay the tax in the one case but not in the other, depending on what the insurance company might gain or lose, is to indulge in unwarranted fine distinction and cramped con*440struction. The insurance company should be cast only in the role of promisor under both contracts, identical in terms except as to risk, — a matter of interest, not to the beneficiary but to the company alone, rather than to justify payment or non-payment on the basis of the nature or degree of risk involved.
The so-called analogy to the instant case urged by Mr. Chief Justice CROCKETT’S concurring opinion, having to do with accumulating bonds, stocks, etc., and leaving them to his wife is no true analogy at all. It is based on entirely different facts. In the example he presents, no contract is executed providing for payment by a named obligor, of a sum certain to a named beneficiary on the contingency of someone’s death.
Another illogical analogy is indulged in my opinion, when the Chief Justice says that so long as Clark controlled the fund it “would have passed to Mrs. Clark even if the contract had said nothing about it.” If the contract had said nothing about it you would have a different fact situation, with no promisor agreeing to pay a sum certain to a certain person based on the contingency of death. The assumption indulged thát Mrs. Clark would get the money anyway is in error, I believe, since Clark’s heirs would get it, not Mrs. Clark, unless she happened to be sole heir.
CALLISTER, J., did not participate.